Citation Nr: 0105574	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active military service from February 1949 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Where, as here, the claim is based on an alleged personal 
assault such as a rape, VA has a special obligation to assist 
the veteran in developing the claim.  See Patton v. West, 12 
Vet. App. 272 (1999).  In this regard, the Court has noted 
that VA's Adjudication Procedure Manual M21-1 (Manual M21-1), 
Part III, 5.14(c) provides very specific requirements for 
assisting the veteran in these types of cases, due to the 
unique circumstances and inherent difficulty often involved 
in substantiating and documenting these claims.  This 
includes providing an opportunity to submit "alternative 
evidence" supporting her allegations, since the service 
records "may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities."  See Manual M21-1, Part III, 
5.14(c)(5).  Such alternative source evidence also may 
include, among other things, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, as well as copies of personal diaries or 
journals or evidence of substance abuse and/or performance 
evaluations.  Still other forms of alternative source 
evidence may include records showing the veteran had 
behavioral changes that occurred at the time of the incident 
in question, such as visits to a medical counseling or clinic 
or dispensary without a specific diagnosis or specific 
ailment, sudden requests that the veteran's military 
occupational series or duty assignment be changed without 
other justification, lay statements indicating increased use 
or abuse of leave without an apparent reason, increased 
disregard for military or civilian authority, unexplained 
economic or social behavior changes, etc. Id; see also Manual 
M21-1, Part VI, 7.46c(2) and 11.38.  While the veteran filled 
out a form with respect to the foregoing behavioral changes, 
she was not asked to elaborate on those changes she had 
checked as relevant to her case.  Thus, while the veteran has 
indicated there were some behavioral changes resulting from 
the alleged incident, these have not been fully developed at 
this time.  

It also should be noted that it is not necessary for her to 
actually prove that the incident in question occurred, but 
rather, it is only necessary that the preponderance of the 
evidence support the conclusion that it did.  Also, if such 
additional evidence is submitted or otherwise obtained which 
corroborates the claimed stressor, she should undergo another 
VA psychiatric examination to obtain a medical opinion as to 
whether there is an etiological relationship between her 
current PTSD and the alleged sexual assault in service.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, 
it is imperative that the examiner be given the opportunity 
to review the file, so that all of the veteran's history 
shown in the records is considered.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who treated the veteran 
for any psychiatric disorder to include 
PTSD since service discharge.  After 
securing the necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The RO should also ask the veteran to 
furnish a listing of any alternative 
sources from which pertinent evidence 
concerning the alleged service incident 
could be obtained.  If the veteran 
provides sufficient identifying 
information in this regard, then an 
attempt to obtain such evidence should be 
made by the RO.  The RO should follow all 
applicable procedures in Manual M21-1, 
Part III, 5.14(c).  Any additional 
evidence submitted by the veteran or 
otherwise obtained should be associated 
with the claims folder.  

3.  If the RO determines that there is 
evidence of behavior changes at the time 
of the alleged incident that might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).  

4.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) (2000) 
and M21-1, Part III, 5.14(c), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

5.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the RO 
should schedule the veteran for another 
VA psychiatric examination to determine 
whether it is at least as likely as not 
that her current PTSD is the result of a 
sexual assault during service.  The 
claims file, a separate copy of this 
remand, and a list of the stressor(s) 
found by the RO to be corroborated by the 
evidence must be provided to any examiner 
for review, the receipt of which should 
be acknowledged by the examiner in the 
examination report.  

It is imperative that if a psychiatrist 
is designated to examine the veteran that 
all relevant evidence in the claims file 
be reviewed, including a complete copy of 
this remand.  The examiner should clearly 
set forth his/her findings and opinions 
with supporting rationale in detail.  
Since the purpose of such examination 
would be to determine the medical 
probability that the veteran has PTSD as 
a residual of her military service-and in 
particular a sexual assault, the 
examiner's report of the evaluation 
should contain a discussion of the 
evidence in this regard.  Also, any 
diagnosis of PTSD should be in accordance 
with the criteria of The Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV) and should include the 
date of onset and the stressor that is 
deemed to be the cause of the condition.  

6.  The RO should review any examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


